PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/845,183
Filing Date: 18 Dec 2017
Appellant(s): HARRIS et al.



__________________
John D. Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AJA 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 8, 20-23, 25-26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harris (PG Pub. 2009/0311456) in view of Pithouse et al. (US Patent 4,803,103) as evidenced by INEOS (http://www.ineos.com) and DuPont (Kevlar Technical Guide, 1982).
Regarding claims 1, 8, 20, 21, 25 and 28, Harris teaches a method of constructing a nonwoven sleeve for routing and protecting elongate members from radiant heat and/or generating noise and vibration comprising forming a single wall of nonwoven material (or elongate nonwoven wall having opposite sides extending along a longitudinal axis of the sleeve) having opposite sides extending parallel to a longitudinal axis between opposite ends. The wall is provided having a cylindrically straight contour along a length extending from one of the opposite ends to the other opposite ends after heat setting the discrete non-woven first regions of the wall as is shown in the drawings.
Harris does not disclose forming the discrete first and second regions. However in the analogous art of sleeves, Pithouse et al. teach a recoverable sleeve of the wrap-around variety providing discrete zones of different recovery ratios and to provide zones of increased strength (or hoop strength) having a plurality of discrete nonwoven first regions of a first fiber in a nonwoven first material and a plurality of discrete nonwoven second regions of a second fiber in a nonwoven second material different from the nonwoven first material alternating with each other wherein the nonwoven first discrete band regions extend circumferentially spaced axially from the second regions and substantially transversely from the longitudinal axis (Col. 2, lines 38-41 and Col. 4, lines 9-15 and Col. 7, lines 21-24). Given Pithouse et al. teach zones of high and low recovery, it would have been obvious to one of ordinary skill in the art to arrive at 
In light of the motivation for using first and second regions, as disclosed by Pithouse et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use first and second regions of Pithouse et al. in Harris in order provide zones of increased strength (or hoop strength).
It is noted that although, Harris teaches the additional foil layer. It would have been obvious to one of ordinary skill in the art to not include the foil layer (or reflective layer) if thermal protection were not needed. Therefore, the claimed sleeve of claim 1 is obvious over Harris in view of Pithouse.
Regarding claims 8 and 26, the previous combination is relied upon as set forth in the rejection of claim | above. The sheath is formed of a lower melting temperature than the inner core (Col. 4, lines 10-12} 4s considered a low-melt material in order to provide attachment means to other layers such as a foil layer (considered to be reflective) (Cal 5, lines 47-50 and Col 6, lines 21-35). Sleeve (70) has scrim (or lattice) (72) with nonwoven material layers (74 and 75) surrounding the scrim (Col 6, lines 21-26). Guter metal foil laver (76) is attached to layer 74 creating a sleeve to enhance the sleeve ability to provide protection against EME (Col. 6, lines 62-54),

Claim 24 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Harris (PG Pub. 2009/0311456) in view of Pithouse et al. (US Patent 4,803,103) in further view of Wenstrup (DS Patent 7,157,137).
Regarding claim 24, Harris and Pithouse et al. are relied upon as set forth above in the refection of claim 20. Harris m view of Pithouse et al. do not disclose the discrete bands extending parallel to the longitudinal axis. However, in the analogous art of sleeves, Wenstrup discloses a nonwoven having different zones (or bands} in which the zones are disposed across the width of the nonwoven (or extending substantially parallel to the longitudinal axis or lengthwise) in order to produce a nonwoven having different characteristics in different zones using a minimum of material of obtain those characteristics to reduce raw material cost and reduce the weight of the nonwoven. (Col. 1, lines 46-55 and Col. 3, lines 24-28). in light of the motivation for using discrete bands as disclosed by Wenstrup as described above, it therefore would have been obvious to one of ordinary skill in the art to use the discrete bands of Wenstrup in the previous combination in order to reduce raw material cost and reduce the weight of the nonwoven, and thereby arrive at the claimed invention.
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.

Applicant argues one skilled in the art would not take the teachings of Pithouse to modify the teachings of Harris as there is no discussion in Harris for established heat-recoverable zones and Harris already heat sets the sleeve to bias opposite sides in overlapping relation to one another. Applicant’s own reasoning explain the motivation why one of ordinary skill in the art would in fact be motivated to take the teachings of Pithouse and use them in Harris. Since Harris does not teach heat recoverable zones and already teaches biasing the sleeve in overlapping relation. One of ordinary skill in the art would then take the teachings of Pithouse which teach heat recoverable zones in order to conform and fit to areas which are non-circular or irregular and already have the sleeve in overlapping relation based upon the teachings of Harris and arrive at the claimed invention. It is noted that Pithouse does not teach the first and second regions are bicomponent fibers. Applicant is invited to claim such to overcome the cited art. 
(2) Response to Argument
Appellant argues there is nothing in Harris that states the sleeve is to be routed around corners or any reason why the inner layer should be anything other than uniform in material and properties. As found in 1276, 69 USPQ2d at 1690, an express written motivation to combine does not have to appear in prior art references. Per MPEP 2144 I, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). 
 “Pithouse discloses a sleeve having zones of different recovery ratios that are achieved by providing zones of different fiber types, such as polypropylene and Kevlar®, which may be in the form of monofilaments, multifilaments, or spun staple yarns (Pithouse 2:54—68, 7:21-31, 8:6-32). Pithouse further discloses that the sleeve is heat-shrinkable and heat- recoverable (id. at 3:1-34). Therefore, the disclosure of Pithouse supports the Examiner’s findings.
The Examiner’s findings and conclusions regarding Pithouse are also applicable to modifying Sellis or Lindner to provide the sleeve of claim 45. With regard to the recitation in claim 45 that the second material provides increased flexibility so the nonwoven wall can be routed around corners, we find Pithouse discloses its sleeve addresses the problem of sleeves splitting over sharp transitions and that the sleeve provides greater flexibility (id. at 2:27-43, 5:11—15, 8:6—-10). Therefore, modifying the sleeves of each of Sellis and Lindner in view of Pithouse would provide the second material recited in claim 45.
The Examiner has provided a rationale to modify Sellis or Lindner in view of Pithouse, 1.e., to provide zones of different recovery or hoop strength (Ans. 6, 12). The disclosure of Pithouse supports this rationale by disclosing zones of different recovery ratios, which provide enhanced flexibility, due to regions of different fiber types (Pithouse 2:38—46, 7:21—45, 8:6-32). To the extent the Examiner’s rationale differs from Appellants’ reason to provide the claimed invention, “the motivation in the prior art to combine the references does not have to be identical to that of the applicant to establish obviousness.” In re Kemps, 97 F.3d 1427, 1430 (Fed. Cir. 1996). Indeed, “any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed.” KSR, 550 U.S. at 420. See also KSR, 550 U.S. at 417 (“if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill”).”
Appellant argues Pithouse teaches shrinking the sleeve to non-cylindrical and irregular substrates and argues that the motivation to combine Pithouse with Harris is not found in Pithouse, but was fabricated by hindsight by the Examiner. Pithouse at 4:14-15 states the motivation of Pithouse et al. is “to provide zones of strength in the installed product”. Pithouse at 8:27-29 states “The non-recoverable component may be permanent, giving the recovered enhanced strength etc.”. Pithouse at 9:5-6 states “The fibres may be cross-linked to increase their post-recovery strength”. Pithouse teaches at 5:35-44
“A further possibility is to provide radial recovery where the zones occur around the circumference. Although, in general, recovery stress will be transmitted uniformly around the circumference, this embodiment can be used to enhance the sealing provided by sleeves around cylindrical substrates of non-circular cross-section. The reason for this is that the sleeve recovers into contact with the substrate, friction between the two becomes important and the sleeve is not able to slip to ensure tightness around it entire circumference.”
Pithouse et al. teach sleeves which are used over cylindrical non-circular substrates such as an oval cylinder. Further, it is clear Pithouse et al. does in fact teach improving strength in certain areas and therefore having areas with less strength and therefore more flexibility as Pithouse et al. teach very different fibers for the first and second zones with differing flexibilities. 
Appellant states that it is unknown why Examiner mentioned references INEOS and DuPont. As set forth in the Final Office Action dated 04/28/2021, INEOS and DuPont evidence the melt temperatures of the respective components. 
Appellant argues a person of ordinary skill in the art would not modify Harris to include the zones of shrinkage of Pithouse since such would render the self-closing aspect of Harris nonfunctional and it would not meet the requirements of claim 1 as such a sleeve would be permanently shrunk. This is not the case. Pithouse at 12:39-54 reads:
“The liner may be constructed to facilitate re-entry, by which we mean at least partial removal of an old recovered sleeve in a way that does not damage the underlying cables, and rebuilding of the splice case with a new recoverable sleeve. One technique is to cut the old sleeve circumferentially at each transition, and longitudinally between the two circumferential cuts. This allows a central portion of the old sleeve to be removed, leaving behind its ends which remain sealed to the cables. Where the old sleeve was a wrap-around sleeve having an upstanding closure means, it is usual to cut-off this closure means before making the cuts 
Pithouse is referring to removing a central portion of the sleeve by cutting and not the whole sleeve if need be. Further, Pithouse teaches at 2:44-46 “The article before recovery can therefore be flat, or any other suitable shape, but become shaped as recovery progresses.”.  This clearly refutes Appellant’s assertion that Pithouse et al. teaches shrinking only. If Pithouse et al. only taught shrinkage, the sleeve simply could not go from a flat shape to a three-dimensional shape of a sleeve. 
Pithouse et al. at 3:1-7 states “The article as a whole will therefore recover, on heating or other treatment, towards an original shape from which it has previously been deformed, or towards a new shape governed by the recovered configuration of the fibres it contains, or towards another a new configuration from which the article as a whole has not been previously deformed.”. The present specification states “The different compositions of thermoplastic fibers are spaced from one another to provide the substrate with a non-homogeneous material composition and, when subjected to a heat treatment, take on a heat-set configuration, thereby biasing the substrate to a self-curled memory position.”.  The present specification also teaches “The low melt fibers, when subjected to a heat treatment, take on a heat set configuration, thereby biasing the substrate to a self-curled memory position.” Therefore, it is abundantly clear that Pithouse does not render the self-closing function as nonfunctional and the combination of Harris and Pithouse et al. does render the claims obvious. 
Appellant argues the method requires providing the wall having a cylindrically straight contour along a length extending from one of the opposite ends to the other of the opposite ends One manner of producing a heat-recoverable article comprises stretching or shaping the polymeric material into the desired heat-stable form, subsequently cross-linking the polymeric material, heating the article to a temperature above the crystalline melting point or, for amorphous materials the softening point, as the case may be, of the polymer, deforming the article and cooling the article whilst in the deformed state so that the deformed state of the article is retained. In use, since the deformed state of the article is heat-unstable, application of heat will cause the article to assume its original heat-stable shape.” at 3:21-36.  The method taught by Pithouse teaches such a similar method of heat-setting with such similar materials, the cylindrically straight contour is necessarily present. Moreover, Figure 2 of Pithouse et al. shows a cylindrically straight contour. It is clear that sleeve of the cited prior art has a cylindrically straight contour.
Appellant argues that the Final Rejection ignores the shrinkage zones of Pithouse and the Examiner creates a new sleeve wherein Harris no longer has uniform material and properties across its width and length and is using improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, as set forth above, and reiterated again, Pithouse plainly teaches at 3:21-36, “In the production of polymeric heat-recoverable articles in general, the polymeric material may be cross-linked at any stage in the production of the article that will improve temperature stability while enhancing the desired dimensional recoverability. One manner of producing a heat-recoverable article comprises stretching or shaping the polymeric material into the desired heat-stable form, subsequently cross-linking the polymeric material, heating the article to a temperature above the crystalline melting point or, for amorphous materials the softening point, as the case may be, of the polymer, deforming the article and cooling the article whilst in the deformed state so that the deformed state of the article is retained. In use, since the deformed state of the article is heat-unstable, application of heat will cause the article to assume its original heat-stable shape.”. strength in the installed product”. Pithouse at 8:27-29 states “The non-recoverable component may be permanent, giving the recovered article enhanced strength etc.”. Pithouse at 9:5-6 states “The fibres may be cross-linked to increase their post-recovery strength”. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Shawn Mckinnon/Examiner, Art Unit 1789                 
                                                                                                                                                                                       Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        
                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.